UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1020



ANNAMALIS STOCK,

                                              Plaintiff - Appellant,

          versus


PAUL O’NEILL, Secretary of the Department of
the Treasury,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
01-1529-JFM)


Submitted:   March 14, 2002                 Decided:   March 26, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Annamalis Stock, Appellant Pro Se. Thomas Michael DiBiagio, Tawana
Elaine Davis, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Annamalis Stock appeals the district court’s orders dismissing

with prejudice her employment discrimination complaint and denying

reconsideration of that order. We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we affirm on the reasoning of the district court.     Stock v.

O’Neill, No. CA-01-1529-JFM (D. Md. Oct. 17 and 31, 2001).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2